Citation Nr: 1529957	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-40 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected disability.


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.

The Board remanded this issue in April 2014 and December 2014 for further evidentiary development.


FINDING OF FACT

The most probative and competent evidence of record fails to establish that hypertension was present in service or manifest to a compensable degree within one year of service discharge; and there is no medical evidence relating it to service or to any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via a letter dated in April 2008 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  This letter also informed his of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  The letter addressed all notice elements and predated the initial adjudication by the AOJ in May 2009.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claim, including personal statements.  There is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

As stated in the Introduction, the claim was most recently remanded in December 2014.  The AOJ has substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ obtained a VA medical opinion and addendum in August 2014 and March 2015 to assist in determining whether the Veteran's hypertension is attributable to military service or service-connected disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim).  The Board finds that the opinions are adequate, as they reflect a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  The most recent March 2015 opinion also addresses service connection for hypertension on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  The Veteran has not alleged any prejudice caused by a deficiency in the examination here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra. 


Law and Analysis

The Veteran seeks service connection for hypertension that he contends had its onset during his military service as a result of elevated blood pressure readings he experienced during service.  In the alternative, he claims service connection on a secondary basis for hypertension that he believes were caused, or made worse, by his service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus.  As a result, the Board will analyze both issues on presumptive, direct, and secondary service connection bases.  

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as cardiovascular-renal disease, including hypertension are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Hypertension is subject to presumptive service connection under 38 CFR § 3.309(a). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with 2 or more readings on at least 3 different days.  38 C.F.R. § 4.104, DC 7101, Note 1.  

With this in mind, service treatment records fail to reveal any evidence of elevated blood pressure readings sufficiently high to require treatment, or to result in a diagnosis of hypertension.  These records show that the Veteran had a blood pressure reading of 160/80 upon entrance into service in June 1969.  However, when his blood pressure was taken a second time it was 118/82, which is within normal limits.  See also VA Clinician's Guide, Chapter 7, ¶ 7.12 (June 2002) (Systolic pressure less than 130 and diastolic pressure less than 85 is considered normal).  The Veteran was considered fit for military service.  The remaining records fail to reveal any other evidence of elevated blood pressure readings or other indicia of hypertension.  His separation examination dated in June 1971, reveals a slightly elevated systolic pressure of 138 over a normal diastolic pressure of 70.

The claims folder is devoid of any treatment records or other medical documents pertaining to hypertension until 2001 when the Veteran was noted to have hypertension.  Private clinical records from J. L. Pease, M.D., dated May 22, 2001 and June 6, 2001.  The Veteran was provided with a VA examination in March 2009; however, the examiner did not provide an opinion on whether the Veteran's current hypertension is related to active military service to include the documented elevated blood pressure reading in the June 1971 separation examination.  

During the course of this appeal, the case has been remanded twice in order to properly resolve the etiological question of whether the Veteran's hypertension is attributable to military service or service-connected disability.  In August 2014, a VA examiner concluded that the Veteran's hypertension was less likely than not (less than 50% probability) incurred in or caused by his active military service.  She explained that after careful review of the service treatment records, there was only one documented elevated blood pressure of 160/80 on his enlistment exam in June 1969, but that a repeat blood pressure was 118/62.  Therefore the hypertension is less likely than not related to military service to include the elevated blood pressure reading documented in the Veteran's separation examination. 

She also concluded that the Veteran's hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected PTSD on the basis that his blood pressure seemed well-controlled.  She explained that there is no documentation of multiple pharmacological agents used to treat the Veteran's blood pressure and that he had been on the same medication since 2006.  Therefore, his hypertensive disorder is less likely than not proximately due to or aggravated (chronically worsened) by his service-connected psychiatric disorder. 

In March 2015, pursuant to the Board's most recent December 2014 remand, the claims file was returned, in pertinent part, for clarification of the portion of the previous VA opinion addressing aggravation.  The examiner reviewed the claims file, including service and post-service treatment records, and the results of previous examinations.  She then reiterated the conclusion from the previous VA opinion finding that the Veteran's hypertension is less likely than not related to his active duty based on military service records.  She also concluded that she could find nothing in current medical literature which would support a nexus between the Veteran's PTSD or his Type II diabetes mellitus.  She explained that the Veteran had demonstrated adequate control of his hypertension without medication modification and his eGFR (estimated glomerular filtration rate) does not indicate renal disease, therefore the hypertension is less likely than not worsened by his diabetes.  

As a result, the Board is unable to attribute the hypertension to his service- diabetes mellitus or PTSD.  The October 2014 VA opinion, and its addendum, is highly probative as it is based upon a complete review of the claims file and supported by an expressed rationale.  The VA examiner considered the Veteran's relevant medical and other history, aside from the results of her personal clinical evaluation, and the Veteran's belief that his hypertension developed as a result of his diabetes mellitus and/or PTSD.  As a result, the examiner was able to fully address the salient question as to the origin of the Veteran's hypertension and its relationship to his service-connected disabilities.  The Veteran has additionally presented no competent medical evidence to the contrary.  

Here, there is no probative and competent medical evidence of record to indicate that any service-connected disability plays any role in the development or worsening of his claimed hypertension.  In other words, there is no medical opinion linking the hypertension diagnosis to diabetes mellitus and/or PTSD.  The VA examiner specifically found that the Veteran's hypertension was less likely caused or aggravated by his service-connected disabilities given the Veteran's well controlled, and presumably stable, blood pressure and normal renal function.  Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra; see also, Wallin, Reiber, supra. 

Consequently, the preponderance of the competent, credible, and probative evidence of record weighs against the claim for service connection for hypertension secondary to service-connected disability.

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of hypertension, the Board notes that service treatment records do not show an actual diagnosis of hypertension.  The fact that he may have had isolated elevated blood pressure readings during service is acknowledged.  However there is no evidence of blood pressure readings meeting the definition of hypertension based upon 2 or more readings on at least 3 different days.  There is also no evidence of hypertension within one year of separation from his period of active duty.  The earliest relevant medical evidence is found in private medical opinion dated in 2001, 30 years after his separation from service, when he was diagnosed with hypertension.  None of the treatment records in any way suggests that hypertension originated during military service and there is no indication that the Veteran related it to service.  As a diagnosis of hypertension was not demonstrated until long after one year following his separation from his period active duty, the Veteran may not be allowed service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Consideration has of course been given to the Veteran's assertions regarding the relationship between his hypertension and his service-connected disabilities.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing hypertension and/or identifying its etiology, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is considered competent to report elevated blood pressure readings.  However, he is not competent to opine on the relationship between his military service and hypertension.  Moreover, whether there is actually any cause and effect relationship (and by this the Board means either that the diabetes mellitus or PTSD caused or aggravated his hypertension, or had its onset at the same time as these disabilities), is not answered by his report of symptoms.  Such an assessment is not simple in nature and in this case, requires specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not considered competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value in this regard. 

Accordingly, there is no competent evidence linking hypertension to the Veteran's military service or his service-connected disabilities.  See Hickson v. West, 12 Vet. App. 247 (1999).  As the preponderance of the evidence is against the claim for service connection for hypertension, the claim must be denied.  Given that the preponderance of the evidence is against the claim addressed in this decision, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


